UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
RICARDO VELASQUEZ,                                                     :
                                                                       :
                                    Plaintiff,                         :
                                                                       :    21 Civ. 2727 (JPC)
                  -v-                                                  :
                                                                       :         ORDER
HANA WINE & SPIRIT CORP., doing business as :
CENTRAL WINE & LIQUOR STORE, and WID :
REALTY CORP.                                                           :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        The Court set the following briefing deadlines at the July 14, 2021 pre-motion conference:

Defendant WID Realty Corp.’s motion to dismiss is due on July 28, 2021. If Plaintiff wishes to

move for sanctions under Federal Rule of Civil Procedure 11, he shall serve WID Realty Corp. with

the Rule 11 motion by August 11, 2021. If appropriate, Plaintiff shall file his Rule 11 motion and

opposition to WID Realty Corp.’s motion to dismiss on September 8, 2021. WID Realty Corp.’s

reply in support of its motion to dismiss, if any, and its opposition to Plaintiff’s Rule 11 motion are

due September 22, 2021. Plaintiff’s reply in support of his Rule 11 motion, if any, is due on

September 29, 2021.

        The parties are each allowed to file a memorandum of law of up to thirty-five pages for the

submissions due on September 8, 2021, and September 22, 2021.

        Further, the parties are directed to appear for a status conference on October 13, 2021, at

10:00 a.m. Unless the Court orders otherwise, the Court will conduct the status conference by
teleconference. At the scheduled time, counsel for all parties should call (866) 434-5269, access

code 9176261.

       SO ORDERED.

Dated: July 14, 2021                               __________________________________
       New York, New York                                   JOHN P. CRONAN
                                                          United States District Judge




                                               2
